Citation Nr: 0844810	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-04 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to apportionment of the veteran's nonservice-
connected pension benefits on behalf of his minor child.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.  He is the appellant in this case.  The claimant is the 
custodial parent of the veteran's child, A.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 Special Apportionment Decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In this decision, the RO granted the 
claimant apportionment of the veteran's nonservice-connected 
pension benefits to the claimant on behalf of the veteran's 
minor child, A., in the amount of $200 per month.  The 
apportionment was made effective March 1, 2004, through 
January 31, 2005, the latter date the end of the month (and 
date) in which the minor child turned 18.  The record shows 
that the veteran cancelled a scheduled hearing at the RO in 
November 2004.  He also failed to appear at a Board hearing 
that had been scheduled at the RO in December 2005. 


FINDINGS OF FACT

1.  The veteran is in receipt of VA nonservice-connected 
pension benefits.

2.  The veteran's minor child, A., does not reside with the 
veteran; she resides with the claimant who is the custodial 
parent.

3.  The claimant has demonstrated that hardship existed.

4.  An apportionment of the veteran's pension benefits on 
behalf of his child, A., particularly in consideration of the 
additional benefit that the veteran received by virtue of 
having A. as a dependent child, did not cause the veteran 
undue hardship.


CONCLUSION OF LAW

During the time period at issue, VA properly apportioned the 
veteran's VA pension benefits to the claimant as custodian of 
the veteran's child, A., in the amount of $200.00 per month.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

This appeal concerns a benefit provided under chapter 53 of 
title 38, United States Code.  The rules governing VA notice 
and assistance upon receipt of a claim for benefits as 
outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 
do not apply to claims for benefits provided under chapters 
other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 
453, 456 (2006).  VA rules do, however, include special 
procedural requirements for simultaneously contested claims, 
such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 
19.101, and 19.102 (2008).

Upon the filing of a notice of disagreement (NOD) in a 
simultaneously contested claim, all interested parties and 
their representatives will be furnished a copy of the 
statement of the case (SOC).  38 C.F.R. § 19.101 (2008).  
When a substantive appeal is filed in a simultaneously 
contested claim, the content of the substantive appeal will 
be furnished to the other contesting parties to the extent 
that it contains information which could directly affect the 
payment or potential payment of the benefit which is the 
subject of the contested claim.  38 U.S.C.A. § 7105A (West 
2002), 38 C.F.R. § 19.102 (2008).

In this case, the RO sent correspondence in March 2004 to 
both parties addressing apportionment matters.  The 
correspondence also discussed specific evidence and 
requirements applicable to the claim on appeal.  The veteran 
filed a notice of disagreement (NOD) in August 2004 and a 
substantive appeal in February 2005.  In response to the NOD, 
the RO issued the veteran a statement of the case (SOC) and 
provided a copy to the veteran's representative.  However, 
there is no evidence in the claims file that the claimant was 
ever provided with a copy of the SOC.  The record also does 
not show that the claimant was provided with the content of 
the appellant's appeal.  Nonetheless, for reasons explained 
more fully below, the Board is denying the veteran's appeal 
of the apportionment granted.  Such a decision is fully 
favorable to the claimant and any procedural violation has 
resulted in no prejudice.  Accordingly, the Board may proceed 
with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Facts

The pertinent facts of this case show that the veteran and 
claimant were married in December 1982 and had a child, A., 
in January 1987.  The veteran has stated that he and the 
claimant divorced in September 1991, although the divorce 
decree is not on file.  However, the claimant did submit a 
Certificate of Marriage showing that she remarried in May 
1994.  

In a July 1999 rating decision, the RO granted the veteran's 
claim for nonservice-connected pension benefits.  Pension 
benefits for the veteran's then two dependent children were 
included in the award. 

On an Improved Pension Eligibility Verification Report 
(Veteran With Children) (VA Form 21-0517), dated in February 
2000, the veteran stated that he had contributed $7000+ for 
two dependent children not in his custody for the year 1999.  

On an Improved Pension Eligibility Verification Report 
(Veteran With Children) (VA Form 21-0517), dated in February 
2001, the veteran stated that he had contributed $2000 for 
one dependent child not in his custody for the year 2000.  

In February 2004, the claimant filed a claim of apportionment 
for the veteran's dependent daughter, A., whom she said was 
still in high school.  She also stated that she had sole 
custody of A.  In support of her claim for apportionment, the 
claimant submitted her financial information showing no 
stocks, bonds, bank accounts or real estate, and average 
monthly expenses as follows:  $600 for food, $243 for "house 
payment", $100 for clothing, $310 for utilities, $30 for 
medical and $50 for "other".  She asserted that not 
awarding her a share of the veteran's pension award would 
cause undue hardship to A. by taking away from her "value of 
living".  

In March 2004, the RO sent the veteran and claimant letters 
requesting financial information as well as the average 
monthly amount in the last six months that the veteran 
contributed in support of his child.  The claimant was 
advised to send a copy of a court order for support if there 
was one, and the veteran was advised that evidence of his 
contributions for support may be required.  The parties were 
also requested to furnish the monthly amount of their 
respective spouses' income in the event they had remarried.  
Neither the veteran nor the claimant responded to this 
request.

In a Special Apportionment Decision in June 2004, the RO 
granted the claimant's request for apportionment as the 
custodian of the veteran's child in the monthly amount of 
$200. 

III.  Analysis

Pertinent Law and Regulations

All or any part of a veteran's compensation or pension may be 
apportioned if the veteran's children are not residing with 
him and the veteran is not reasonably discharging his 
responsibility for the children's support.  38 U.S.C.A. § 
5307; 38 C.F.R. §§ 3.450, 3.452.  VA regulations provide for 
two types of apportionments.  A "general" apportionment may 
be paid under the circumstances set forth in 38 C.F.R. § 
3.450.  It is not necessary for an apportionment claimant to 
establish the existence of hardship in order to obtain an 
apportionment under this provision.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Section 3.451 further provides that apportionment 
of more than 50 percent of the veteran's benefits is 
ordinarily considered to constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits would not provide a reasonable amount for any 
apportionee.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

Discussion

The veteran is in receipt of VA nonservice-connected pension 
benefits.  The claimant has requested that the veteran's VA 
pension payments be apportioned to allow for payments to the 
veteran's daughter, A. who lives with the claimant.  As noted 
earlier, the RO made the apportionment effective March 1, 
2004, until January 31, 2005, the latter date being the end 
of the month (and date) in which the minor child turned 18.

As a starting point, the evidence with respect to whether the 
veteran is reasonably discharging his responsibility for 
support for his dependent daughter, A., is inconsistent.  The 
veteran asserted on an Improved Pension Eligibility 
Verification Report VA Form 21-0517) dated in February 2000 
that he contributed $7000 to his two dependent children in 
the year 1999 and $2000 to one dependent child in the year 
2000.  The claimant, on the other hand, asserted on her 
February 2004 claim that the veteran only submitted $25 "on 
occasions".  Neither the veteran nor the claimant submitted 
any independent evidence to support their assertions in this 
regard.  

Nonetheless, as previously indicated, a "special 
apportionment" may be paid pursuant to 38 C.F.R. § 3.451, and 
without regard to any other provision relating to 
apportionment, including 38 C.F.R. § 3.450, where hardship is 
shown to exist on the part of the veteran's dependents.  It 
is on this basis that the claimant was awarded apportionment 
as custodian of the veteran's child, A.  In this regard, the 
claimant has demonstrated that hardship existed.  According 
to the financial statement of record that the claimant 
submitted in February 2004, her monthly expenses exceeded her 
monthly income.  More specifically, the claimant indicated 
that she had no monthly income and monthly expenses as 
follows:  $600 for food, $243 for "house payment", $100 for 
clothing, $310 for utilities, $30 for medical and $50 for 
"other".  

The question thus becomes whether the apportionment at issue 
caused the veteran undue hardship.  The veteran's 
representative relayed in August 2005 that the veteran 
asserted that he is essentially homeless and unable to afford 
the nine months of apportionment to his daughter.  However, 
despite the RO providing the veteran an opportunity to submit 
financial information pertinent to this matter, the veteran 
did not take advantage of the opportunity.  Thus, the record 
contains no evidence substantiating that the veteran 
experienced undue hardship as a result of the apportionment.  
What the record does show is that the veteran was in receipt 
of VA pension in the amount of $1,079.00 based on zero income 
with one dependent.  Based on these figures, a monthly 
apportionment of $200 is slightly less than 20 percent of the 
veteran's monthly pension award.  As noted above, pursuant to 
38 C.F.R. § 3.451, an apportionment of less than 20 percent 
of his or her benefits would not provide a reasonable amount 
for any apportionee.  38 C.F.R. § 3.451.  Thus, keeping this 
in mind and without any evidence to the contrary, the Board 
finds that a monthly apportionment of $200 certainly does not 
present an undue hardship to the veteran.  This is especially 
so when considering that the veteran's pension benefits 
included benefits for one dependent.

In light of the foregoing, the Board concludes that VA 
properly apportioned the veteran's VA pension benefits to the 
claimant as custodian of the veteran's dependent child, A., 
in the amount of $200 per month.  38 U.S.C.A. § 5307; 
38 C.F.R. §§ 3.450, 3.451.


ORDER

VA having properly apportioned the veteran's VA pension 
benefits to the claimant, the veteran's appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


